As filed with the Securities and Exchange Commission on January10, 2014 Registration No.333-187830 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SANTEON GROUP INC. (Exact name of registrant as specified in its charter) DELAWARE 01-0623010 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11, SUITE 810 RESTON, VIRGINIA 20190 (703) 970-9200 (Address, including zip code, and telephone number, including area code, of Registrant's principal executive offices) SANTEON GROUP INC. 2 AHMED SIDKY EMPLOYMENT AGREEMENT ASHRAF M. ROFAIL EMPLOYMENT AGREEMENT MARK GUIRGIS PROFESSIONAL SERVICES AGREEMENT THOMAS H. TILLMAN COMPENSATION AGREEMENT INDIVIDUAL STOCK OPTION AGREEMENTS (Full title of the plan) Ashraf Rofail Chief Executive Officer 11700 Plaza America Drive, Suite 810 Reston, Virginia 20190 (703) 970-9200 (Name, Address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Accelerated filer o Smaller reporting company x Explanatory Note: On April 10, 2013, Santeon Group Inc. (the “Company”) filed a registration statement (the “Registration Statement”) on Form S-8 (File No. 333-187830) to register 185,318 shares of Company Common Stock, par value $0.001 per share (the “Common Stock”), pursuant to the Santeon Group Inc. 2012 Employee Incentive Stock Option Plan, Ahmed Sidky Employment Agreement, Ashraf M. Rofail Employment Agreement, Mark Guirgis Professional Services Agreement, Thomas H. Tillman Compensation Agreement and Individual Stock Option Agreements (the “Plans”). Contemporaneously herewith, the Company is filing Form 15 to give effect to the Company's exercise of its right to cease filing reports pursuant to Rules 12h-3(b)(1)(i) and 15(d)(6) under the Securities Exchange Act of 1934, as amended. The Company files this Post-Effective Amendment No. 1 to the Registration Statement to terminate the registration of any grants, sales or issuances of options or shares under the Registration Statement pursuant to the Plans, effective as of the date hereof. No further grants or issuances will be made through the Registration and the Registration Statement is hereby terminated in all respects. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8POSand has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Reston, State of Virginia, on January10, 2014. SANTEON GROUP INC. By: /s/Ashraf Rofail Ashraf Rofail, Chairman and Chief Executive Officer
